UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7399


ANTHONY QUENTIN KELLY,

                Plaintiff – Appellant,

          v.

WARDEN FRANK B. BISHOP, JR.; DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONAL SERVICES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-03795-RDB)


Submitted:   February 17, 2017            Decided:   February 24, 2017


Before TRAXLER and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Quentin Kelly appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint for failure to

state   a   claim.      We   have   reviewed    the    record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          Kelly v. Bishop, No. 1:15-cv-03795-RDB

(D. Md. Sept. 27, 2016).        We deny Kelly’s motions to participate

in oral argument, to reconsider, and to appoint counsel.                     We

dispense    with     oral    argument   because      the    facts   and   legal

contentions   are    adequately     presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2